Name: Commission Regulation (EEC) No 339/85 of 7 February 1985 re-establishing the levying of customs duties on sodium dichromate, falling within subheading 28.47 B ex II and originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: Europe;  tariff policy
 Date Published: nan

 9 . 2. 85 Official Journal of the European Communities No L 38/5 COMMISSION REGULATION (EEC) No 339/85 of 7 February 1985 re-establishing the levying of customs duties on sodium dichromate, falling within subheading 28.47 B ex II and originating in Romania, to which the prefential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Romania, HAS ADOPTED THIS REGULATION : Article 1 As from 12 February 1985, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3562/84 shall be re-established on imports into the Community of the following products origi ­ nating in Romania : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff preferences for 1985 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regula ­ tion, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 1 1 of that Regula ­ tion , as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question origina ­ ting in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of sodium dichromate falling within subheading 28.47 B ex II , the individual ceiling was fixed at 305 000 ECU ; Whereas, on 6 February 1985, imports of these products into the Community originating in Romania CCT heading No Description 28.47 B ex II (NIMEXE code 28.47-41 ) Sodium dichromate Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 February 1985. For the Commission COCKFIELD Vice-President (') OJ No L 338 , 27 . 12. 1984, p. 1 .